Exhibit 10.1

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of
December 8, 2010 by and between NORTHERN TRUST INVESTMENTS, N.A., a national
banking association, (“NTI”), and GALLIARD CAPITAL MANAGEMENT, INC. (the
“Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which The Northern Trust Company, the affiliate of NTI,
acts as trustee, are maintained pursuant to agreements between the ABA
Retirement Funds (“ABRF”) and The Northern Trust Company for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the ABA RF Stable Asset Return FUND (the “Fund”), established
under the American Bar Association Members/NTI Collective Trust (the “ABA
Members Collective Trust”) under which NTI is trustee (the “Trustee”), pursuant
to the Declaration of Trust, effective July 1, 2010, as amended and in effect
from time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to make recommendations with
respect to the appointment, retention and termination of investment advisors to
assist the Trustee in managing such assets of the Fund as the Trustee may
designate from time to in writing to the Advisor (such designated assets in each
case to be referred to as the “Sub-Account”) ; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to make recommendations with respect to the
appointment, retention and termination of investment advisors to assist the
Trustee in its management of the assets of the Fund. The Advisor shall provide
investment advisory and certain other related services to or on behalf of the
Trustee, all in accordance with the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) with respect to the assets in the Fund it
is a fiduciary, as defined in the Employee Retirement Income Security Act of
1974, as amended and in effect from time to time (“ERISA”), with respect to the
Trusts and the Plans and (b) no person associated with the Advisor is a trustee
or administrator of, or an employer of anyone covered by, any Plan. The Advisor
represents that it is registered, or exempt from registration, under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), and that it is
in the business of acting as a fiduciary with respect to assets of various
retirement plans and trusts. The Advisor agrees and covenants that it will
notify the Trustee within ten (10) business days of (v) any change of its status
under the Advisers Act, (w) the receipt of formal notice of the commencement of
any proceeding by any governmental agency to take any action which would change
its status under the Advisers Act, (x) notice by any governmental agency of the
intent to place material limitations on the activities of the Advisor,
(y) notice by any governmental agency that it intends to begin an investigation
of the Advisor that is outside of the scope of routine investigations that such
agency conducts from time to time of businesses engaged in the same or similar
activities as the Advisor, or (z) notice by any governmental agency that it has
identified an area of non-compliance or other concern in the course of any
investigation of the Advisor. Throughout this Agreement, the term “business day”
shall mean any day in which the New York Stock Exchange is open for trading and
on which the Trustee’s principal office is open for business.

3. The Advisor’s Services. (a) The Advisor shall make recommendations to the
Trustee with respect to the appointment, retention and termination of investment
advisors for each such Subaccount of the Fund as Trustee may request, from time
to time. The Trustee will determine the manner, form and frequency with which
such recommendations are to be provided and updated, and communicate such
requirements to the Advisor. Advisor will make recommendations to the Trustee
with respect to deposits to and withdrawals from sub-investment advisor’s
accounts in accordance with the Investment Objectives and Guidelines. Advisor
will monitor the investment activity of each sub-investment advisor, review
compliance with the Investment Objectives and Guidelines and monitor their
performance, all in connection with its responsibilities as described in the
first sentence of this paragraph 3(a) and will provide such reports and other
information with respect to such activity as the Trustee determines are
required.

(a) Advisor’s Duty of Care. The Advisor shall discharge its duties under this
Agreement solely in the interests of the participants in the Plans and their
beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans. The Advisor shall have
no investment advisory responsibilities other than those expressly provided in
this Agreement. The Advisor shall discharge its duties in accordance with the
requirements of ERISA, other applicable law and this Agreement.

(b) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to ABRF and the Trustee within twenty
(20) business days of the effective date of this Agreement and at such
subsequent times as requested by the Trustee or ABRF, a certificate of coverage
with respect to any such policies. The Advisor will notify ABRF and the Trustee
of any material changes in such policies, which change affects the coverage of
the Advisor, within twenty (20) business days after the earlier of when such
changes are made or are effective. (d) Nondisclosure of Information. To the
extent necessary for the execution of this Agreement or to satisfy the
requirements for disclosure to participants or to meet the requirements of
Sections 8 and 9, the Advisor shall keep in strict confidence all information
about the financial affairs of the Fund. The Advisor may include information
about the Subaccount in aggregate information provided by the Advisor as long as
the information is not set out separately or in any other manner that would
enable a third party to determine the financial affairs of the Fund.

 

2



--------------------------------------------------------------------------------

(c) Liability of the Advisor; Indemnification.

(1) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility, if such fiduciary responsibility has been allocated to such
other person or entity in accordance with this Agreement, the Declaration of
Trust, the Fund Declaration, the Plans or the Trusts, except to the extent that
the Advisor has itself violated its fiduciary responsibility or its obligations
under this Agreement, or except to the extent that applicable law (including
ERISA) may expressly provide otherwise.

(d) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by applicable law, the
Trustee agrees to indemnify and hold harmless the Advisor for losses, damages or
expenses directly resulting from (A) actions taken by the Advisor in reliance on
information provided by the Trustee to the Advisor in accordance with this
Agreement, including but not limited to the Trustee’s operating requirements and
cash availability information, (B) actions omitted to be taken by the Advisor
pursuant to instructions or directions provided by the Trustee and/or
(C) valuation of the assets held in the Subaccount, computation of unit values
for the Subaccount by the Trustee, or performance data and other financial
information provided by the Trustee to Subaccount participants except to the
extent that the Advisor has incorrectly reported or failed to report securities
transactions in the Subaccount to the Trustee as provided in this Agreement and
to the extent that any error in such valuation or computation is due to prices
or other information provided by the Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by applicable law,
the Advisor agrees to indemnify and hold harmless the Trustee for any losses,
damages or expenses arising out of or resulting from (A) the Advisor’s
performance of its responsibilities under this Agreement, and (B) any disclosure
relating to the Advisor or the services provided by the Advisor with respect to
the Fund which the Advisor has prepared, approved in writing or has not
disapproved within five (5) business days following transmission by facsimile,
Trustee approved electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure; provided, however, that the
Advisor shall not be required to indemnify and hold harmless the Trustee to the
extent that such losses, damages or expenses result from the Trustee’s own
negligent or willfully wrong actions or from an act or omission of the Advisor
with respect to which the Advisor not only has used such care, skill, prudence
and diligence as a reasonably prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims, but also has otherwise acted in accordance with
this Agreement and applicable law.

 

3



--------------------------------------------------------------------------------

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

(e) Indemnification of ABRF.

(i) To the extent permitted by applicable law, the Advisor agrees to defend,
indemnify and hold harmless ABRF, its then present and former officers,
directors and advisory directors, the ABA, and its then present and former
officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including attorney’s fees, judgments, fines and penalties, including
any civil penalties assessed under Section 502(l) of ERISA) and amounts paid in
settlement actually or reasonably incurred in connection with any threatened,
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement; . For
the above defense, indemnity and hold harmless provision to apply (i) the
Indemnified Persons (or ABRF) shall inform the Advisor promptly of any claims
threatened or made against any Indemnified Person, (ii) the Indemnified Persons
shall cooperate fully with the Advisor in responding to such threatened or
actual claims and (iii) any settlement agreement entered into by the Indemnified
Persons shall require the written approval of the Advisor, which approval shall
not be unreasonably withheld or delayed, and any settlement agreement entered
into by the Advisor shall require written approval, within the time frame
established by the Advisor, of the Indemnified Persons, which approval shall not
be unreasonably withheld.

 

4



--------------------------------------------------------------------------------

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in form and substance to the Advisor of counsel reasonably acceptable
to the Advisor (and which counsel shall not represent or otherwise be affiliated
with any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

 

5



--------------------------------------------------------------------------------

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Trust, (a) as a principal, purchase assets from or sell assets to
the Fund, (b) receive any compensation or fees with respect to the Fund, other
than the fees provided for in Appendix A to this Agreement and the separate
investment advisor agreement dated December 8, 2010 (“Sub-Advisor Agreement”),
pursuant to which the Advisor has been retained by the Trustee to act as an
investment advisor with respect to the Sub-Account described in the Sub-Advisor
Agreement.

8. Reports and Meetings.

(a) Quarterly Reports. At least quarterly the Advisor shall render to the
Trustee and ABRF, or their designee, reports concerning its services under this
Agreement based on the reporting procedures set forth in Appendix F, which is
hereby adopted and made a part of this Agreement.

(b) Meetings. The Advisor will meet with the Trustee and with such other persons
as the Trustee may designate on reasonable notice and at reasonable times and
locations, to discuss matters relating to the advisory services to be provided
by the Advisor pursuant to this Agreement.

(c) Additional Reports. The Advisor shall furnish to the Trustee and ABRF such
additional reports and information as may be reasonably requested by the Trustee
or ABRF.

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement and all such records shall be open to
inspection at all reasonable times by the Trustee and ABRF, or their designee,
and by duly authorized representatives of the Secretary of Labor and the
Secretary of the Treasury acting pursuant to their authority under ERISA and the
Code, respectively, and other appropriate regulatory authorities.

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix A. The Advisor agrees that if it enters into a fee
schedule with any new non-eleemosynary client whose portfolio is advised or
managed under the same investment policies and objectives as the Subaccount, and
is similarly or smaller sized, for services which are similar to the services
provided under this Agreement and such fee schedule contains fees that are less
than the fees set forth in Appendix A, it will offer the same fee schedule to
the Trustee, which shall have the right to require the amendment to Appendix A
to reflect that lower fee schedule.

 

6



--------------------------------------------------------------------------------

11. Removal and Resignation.

(a) Removal of the Advisor. Upon written notice to the Advisor, the Advisor may
be removed by the Trustee.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABRA in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

  

Section

ABA Members Collective Trust

   Introduction

ABA Members Plans

   Introduction

ABRA

   Introduction

Advisers Act

   2

Advisor

   Introduction

Advisor’s Amendment

   4(c)(i)

Advisor’s Recommendation

   4(c)(ii)

Agreement

   Introduction

Authorized Transaction

   4(c)(iii)

Broker List

   4(c)(i)

business day

   2

Code

   Introduction

Declaration of Trust

   Introduction

ERISA

   2

Fund

   Introduction

Fund Declaration

   4(b)

Indemnified Persons

   6(c)(i)

Plans

   Introduction

NTI

   Introduction

Subaccount

   Introduction

Suggested Response

   4(e)

Termination Date

   8(c)

Trustee

   Introduction

Trustee’s Response

   4(c)(ii)

Trustee’s Rejection

   4(e)

Trusts

   Introduction

Valid Notice

   4(c)(v)

 

7



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Illinois and, to the extent of any federal preemption,
the laws of the United States of America.

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 12.

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:

  

Galliard Capital Management, Inc.

LaSalle Plaza – Suite 1100

800 LaSalle Ave.

Minneapolis, MN 55402

Attention: John R. Caswell

Telecopier: 866-682-8295

To the Trustee:

  

Northern Trust Investments, N.A.

50 South LaSalle Street

Chicago, Illinois, 60603

Attention: Tom Benzmiller

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
and consents to any such recording. All oral communications shall be confirmed
in writing, except that if an oral communication is recorded such recording
shall be controlling and no written confirmation shall be required.

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

 

8



--------------------------------------------------------------------------------

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
investment of the assets of the Subaccount within twenty (20) business days
after such change.

IN WITNESS WHEREOF, the parties have executed this Agreement effective
December 8, 2010.

 

NORTHERN TRUST INVESTMENTS, N.A. By:  

/s/ Joseph W. McInerney

  Name:   Joseph W. McInerney   Title:   Senior Vice President GALLIARD CAPITAL
MANAGEMENT, INC. By:  

/s/ John R. Caswell

  Name:   John R. Caswell   Title:   Managing Partner

 

9